DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/31/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5,  and 7-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (8282004) hereafter Wang.

	Regarding claims 1 and 11, Wang discloses a variable focus optical device (abstract, col. 2, line 46 – col. 3, line 62), comprising: a first membrane (col. 2, line 45 – col. 3, line 62); a second membrane (col. 2, line 46 – col. 3, line 62), wherein, together with the first membrane, the second membrane at least partially defines a chamber; an optically transparent liquid (16) disposed in the chamber (col. 2, line 46 – col 3, line 62); and at least one actuator (42) configured to indirectly deform the chamber upon actuation to change a focal length of the variable focus optical device (col. 2, line 46 – col. 3, line 62).

 	Regarding claim 2, Wang discloses the device of claim 1, further comprising a piston coupled with at least one of the first and second membranes (col. 2, line 46 – col. 3, line 62).

 	Regarding claim 3, Wang discloses the device of claim 2, wherein the at least one actuator is configured to move the piston, and wherein the device is configured such that movement of the piston deforms the chamber to change a focal length of the variable focus optical device (col. 2, line 46 – col. 3, line 62).

 	Regarding claim 5, Wang discloses the device of claim 1, wherein the at least one actuator comprises a piezoelectric actuator (abstract).
 	Regarding claims 7 and 12, Wang discloses the device of claim 5, wherein the at least one actuator comprises a plurality of curved bimorph actuators, and wherein each of the plurality of curved bimorph actuators is at least substantially equally spaced apart and together the plurality of curved bimorph actuators circumferentially surround the chamber (col. 2, line 46 – col. 3, line 62).

 	Regarding claims 8 and 14, Wang discloses the wherein each of the plurality of curved bimorph actuators is coupled to the piston with a pivoting pin (col. 2, line 46 – col. 3, line 62).

 	Regarding claims 9 and 13, Wand discloses the device of claim 7, wherein the piston comprises a plurality of piston connecting portions protruding radially from the piston, and wherein each of the plurality of curved bimorph actuators is coupled to the piston within a hole formed in each of the plurality of piston connecting portions(col. 2, line 46 – col. 3, line 62).

 	Regarding claim 10, Wang discloses the device of claim 1, wherein the variable focus optical device comprises eyeglasses (col. 9, lens 55-56).

Claim(s) 15-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Border (8477425) hereafter Border.
 	Regarding Claim 15, Border discloses an eyeglasses system designed for ophthalmic
applications (abstract, col. 6, lines 48-50, col. 28, lines 35-37, discussing eyepiece
optoelectronics having transparent lens for use in eyeglasses), the system comprising: a pair of
lenses coupled to a frame(col. 7, lines 6-22, discussing optical elements, such as transparent
lenses, embedded in a frame 102 of the eyepiece), each lens comprising a lens and at least one
actuator (col. 8, discussing a deformable membrane actuator); an object distance sensor
coupled to the frame and configured to measure a distance from the proximate the lenses to an
object(col. 40, lines 53-56, col. 77, lines 32-42, discussing a distance sensor in the device);
optional eye tracking sensor or sensors coupled to the frame and configured to measure at
least one eye position of a wearer(col. 69, lines 5-22, col. 72, lines 17-19, discussing an eye
tracking system to track the movement of a user's eyes); and a microcontroller coupled to the
frame and configured to facilitate actuating the at least one actuator to adjust a focal length of
each lens as corresponding to the measured distance of the object and to the at least one eye
position of the wearer (col. 183, lines 52-67, wherein the AR eyepiece includes one or more
eye-tracking devices which are configured to track the movement and/or viewing direction of
one or both of the user's eyes. The output of the eye-tracking devices is provided to
a microprocessor within the AR eyepiece or may be transmitted to a remote processor. This
output is used to determine the direction the user is viewing, and, when eyetracking
information from both eyes is available, to determine the vergence of the user’s eyes.
 	Regarding claim 16, Border discloses the smart eyeglasses of claim 15, wherein the at least one actuator is pivotally coupled to the chamber (abstract, col. 6, lines 48-50, col. 28, lines 35-37)

 	Regarding claim 17, Border discloses the smart eyeglasses of claim 16, wherein the at least one actuator is indirectly pivotally coupled to the chamber (col. 6 -col. 28).

 	Regarding claim 18, Border discloses the smart eyeglasses of claim 16, further comprising at least one connecting portion, wherein each actuator of each of the at least one actuator is pivotally coupled to a connecting portion of the at least one connecting portion, and wherein each connecting portion of the at least one connecting portion is coupled to the chamber (col. 6 -col. 28).

 	Regarding claim 19, Border discloses the smart eyeglasses of claim 17, further comprising a piston, wherein each connecting portion of the at least one connecting portion extends from the piston (col. 6 -col. 28).

 	Regarding claim 20, Border discloses the smart eyeglasses of claim 18, wherein the at least one actuator comprises a plurality of curved bimorph actuators, wherein each of the plurality of curved bimorph actuators is at least substantially equally spaced apart and together the plurality of curved bimorph actuators circumferentially surround the chamber, and wherein each of the plurality of curved biomorph actuators is pivotally coupled to a connecting portion of the piston by way of a pivoting pin (col. 6 -col. 28).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (8282004) hereafter Wang in view of Livne (8317701) hereafter Livne. 
 
 	Regarding claim 4, Wang discloses as set forth above in claim 1 but does not specifically discloses wherein the piston is transparent.
 	Livne, however, discusses a device for controllably applying varying application of force
to a membrane (abstract) and teaches using a transparent piston actuated by an actuator and
positioned such that a pressure on the piston exerts a pressure on a membrane (col. 9, lines 11-
36, discussing transparent piston 122 is driven by a driving assembly [actuating assembly] which
causes a fluid in a cavity between the piston and a deformable membrane to move and exert
pressure on the membrane 18). It would have been obvious to one of ordinary skill in the art at
the time of the invention to use a piston as taught by Livne in conjunction with the actuators
and second membrane of Wang in order to controllably apply a uniform force across an area of
the membrane (col. 7, lines 49-67, col. 9, lines 11-36).
 	Regarding claim 6, Wang and Livne disclose as set forth above and Wang further discloses wherein the at least one actuator comprises a curved bimorph actuator comprising a passive layer and an active layer, and wherein the curved bimorph actuator is configured to both bend and rotate upon actuation(col. 2, line 46 – col. 3, line 62).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES JONES whose telephone number is (571)270-1278. The examiner can normally be reached 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571) 272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES C. JONES/Primary Examiner, Art Unit 2872